Mr. Justice Smith delivered tlie opinion of the court. A judgment was entered in this, a fourth class case, in the Municipal Court of Chicago, July 29, 1909, for the sum of $500. On August 25, 1909, an order was entered that the time to file a hill of exceptions he extended thirty days from date. On September 22, 1909, an order was entered that the time to file a hill of exceptions he extended thirty days from date. On October 22, 1909, a correct stenographic report of the proceedings at the trial was filed. The defendant in error moves the court to strike from the record said stenographic report because same was not filed within the first extension of time given therefor, as provided by the statute. Under the authority of Lassers v. North German Steamship Co., 244 Ill. 570; Wurlitzer Co. v. Dickinson, 247 Ill. 27; Haines v. Danderine Co., 248 Ill. 259; Lakeside Fish & Oyster Co. v. Mutual Fish Co., 155 Ill. App. 681, and Devine, Adm’r, v. Prudential Ins. Co., 156 Ill. App. 477, the motion is allowed. No error appearing in the remaining record, the judgment is affirmed. Affirmed.